Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  131546 (64)(66)                                                                                     Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  HASTINGS MUTUAL INSURANCE COMPANY,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                   SC: 131546
  v                                                                COA: 265621
                                                                   Oakland CC: 04-056508-CK
  MOSHER, DOLAN, CATALDO & KELLY, INC.,
           Defendant-Appellee/
           Cross-Appellant,
  and
  LISA FEINBLOOM and DAVID FEINBLOOM,
             Defendants.
  _________________________________________


                On order of the Chief Justice, the motions by the Complex Insurance
  Claims Litigation Association and Amerisure Mutual Insurance Company for leave to file
  briefs amicus curiae are considered and they GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2007                  _________________________________________
                                                                              Clerk